       Case 3:19-cv-01182-AVC Document 48 Filed 12/28/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


WILLIAM MONTGOMERY and DONALD
WOOD JR., individually and on behalf of all
others similarly situated,                    CASE NO. 3:19-cv-01182-AVC

                         Plaintiffs,          PLAINTIFFS’ NOTICE OF APPEAL TO
                                              THE UNITED STATES COURT OF
                                              APPEALS FOR THE SECOND
       v.                                     CIRCUIT
STANLEY BLACK & DECKER, INC., d/b/a
CRAFTSMAN,                                    Hon. Alfred V. Covello

                         Defendant.
          Case 3:19-cv-01182-AVC Document 48 Filed 12/28/20 Page 2 of 3




       Notice is hereby given that Plaintiffs William Montgomery and Donald Wood, Jr.

(collectively, “Plaintiffs”), on behalf of themselves and the putative class, hereby appeal to the

United States Court of Appeals for the Second Circuit from: (i) the Court’s November 30, 2020

Ruling On The Defendant’s Motion To Dismiss (Dkt. 46), and (ii) the Court’s December 1, 2020

Judgment (Dkt. 47).



Dated: December 28, 2020                             BURSOR & FISHER, P.A.

                                                     By:      /s/ Frederick J. Klorczyk III____
                                                                  Frederick J. Klorczyk III

                                                     Frederick J. Klorczyk III (pro hac vice)
                                                     Neal J. Deckant (pro hac vice)
                                                     1990 North California Blvd., Suite 940
                                                     Walnut Creek, CA 94596
                                                     Telephone: (925) 300-4455
                                                     Facsimile: (925) 407-2700
                                                     E-Mail: fklorczyk@bursor.com
                                                              ndeckant@bursor.com

                                                     REARDON SCANLON LLP
                                                     James J. Reardon, Jr. (CT 13802)
                                                     45 South Main Street, 3rd Floor
                                                     West Hartford, CT 06107
                                                     Telephone: (860) 955-9455
                                                     Facsimile: (860) 920-5242
                                                     E-Mail: james.reardon@reardonscanlon.com

                                                      Attorneys for Plaintiffs




                                                 1
          Case 3:19-cv-01182-AVC Document 48 Filed 12/28/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Notice of Appeal was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the court’s CM/ECF system.



                                                       By:    /s/ Frederick J. Klorczyk III
                                                                  Frederick J. Klorczyk III




                                                  2
